                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    MELISSA JACKSON-COBB                           :          CIVIL ACTION
                                                   :
      v.                                           :          No. 18-4291
                                                   :
    ANDREW SAUL, 1                                 :
    COMMISSIONER OF SOCIAL                         :
    SECURITY                                       :

                                              ORDER

           AND NOW, this 24th day of January, 2020, upon consideration of Plaintiff Melissa

Jackson-Cobb’s Request for Review, and Defendant Andrew Saul, Commissioner of Social

Security’s response, and after careful and independent review of the Report and Recommendation

of United States Magistrate Judge Jacob P. Hart, Jackson-Cobb’s objections, and the

Commissioner’s response to Jackson-Cobb’s objections, and for the reasons set forth in the

accompanying Memorandum, it is ORDERED:

           1.     Jackson-Cobb’s objections to the Report and Recommendation (Document 21)

                  are OVERRULED;

           2.     The Report and Recommendation (Document 20) is APPROVED and

                  ADOPTED;

           3.     Jackson-Cobb’s Request for Review (Document 15) is DENIED; and

           4.     Judgment is entered in favor of the Commissioner.

           The Clerk of Court is directed to mark this case CLOSED.




1
 Andrew Saul became the Commissioner of Social Security on June 17, 2019. Pursuant to Federal
Rule of Civil Procedure 25(d), Saul is substituted for Nancy A. Berryhill as the Defendant in this
case.
    BY THE COURT:



    /s/ Juan R. Sánchez
    Juan R. Sánchez, C.J.




2
